DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-9 and 12-17 are withdrawn leaving claims 1-17 pending and claims 1-5, 10, and 11 presented for examination.

Election/Restrictions
Applicant’s election without traverse of Species A (figs 1-3, 7-9) in the reply filed on 08 March 2021 is acknowledged.
Applicant identifies claims 1-5 and 8-13 as corresponding to Species A.  However, Examiner finds that claims 8, 9, 12, and 13 are not drawn to Species A and are therefore withdrawn as being drawn to a nonelected species.  The coupling means in Species A are snap caps 210 and snap studs 212.  None of the coupling means recited in claims 9 or 12 are shown in figs 1-3.  The device in Species A comprises a width of material that is sufficient to cover and mask a portion of a shirt sleeve as shown in figures 7-9, leaving other portions of the shirt sleeve uncovered and unmasked.  Claims 8 and 13 require the width of material be sufficient to “completely” cover and mask the shirt sleeve, which is not support by figures 1-3 and 7-9.
s 6-9 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are rendered indefinite for further defining the structure of the fastener; however, the fastener is recited as an alternative limitation in claim 3 and is not necessarily required by the claim.  Examiner suggests amending claims 4 and 5 to clarify that the fastener is a structural requirement (e.g. wherein said means for connecting is the fastener, and said fastener is one or more clips…).

Claim 10 recites the limitation "said proximate" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for a proximal end but not a proximate end.
Claim 10 recites the limitation "said distal ends" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not have support for plural distal ends.
Claim 11 recites the limitation "said fastener" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for one or more fasteners, but not a fastener.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakely (US 20130318683 A1).

As to claim 1, Blakely discloses a device (cuff, title) for masking , covering, or securing a shirt sleeve (capable of masking, covering, or securing a shirt sleeve, such as the shirt sleeve of garment 104), the device comprising: a length and width of material having a front side and a back side (figs 1-10B), said length having a proximal and a distal end (proximate 204), and said length being sufficient for said proximal and said distal end to touch when worn circumferentially about a shirt sleeve (fig 1); a means of connecting said material to the shirt sleeve in order to hold said material about the shirt sleeve (pp 0082 discloses a clip helps secure the device/ cuff 302 to the garment 104).  

As to claim 2, Blakely discloses the device of claim 1 wherein said material further comprises a coupling means (opening 204 and/ or the cuff link, button, snap, or the like disclosed in pp 0054) for connecting said proximate and said distal ends of said material when worn circumferentially about a shirt sleeve (pp 0054).  

As to claim 3, Blakely discloses the device of claim 1 wherein said means for connecting said material to said sleeve is a fastener (opening 204 and/ or the cuff link, button, snap, or the like disclosed in pp 0054) or one or more flaps.  



As to claim 5, Blakely discloses the device of claim 3 wherein said fastener is attached to the back side of said material (as the claims are silent as to which side of the material is the back side, pp 0082 of Blakely reads on the fastener/ clip attached to the back side/ surface of the material).  

As to claim 10, Blakely discloses a device (cuff, title) for masking , covering, or securing a shirt sleeve (capable of masking, covering, or securing a shirt sleeve, such as the shirt sleeve of garment 104), the device comprising: a length and width of material having a front side and a back side (figs 1-10B), said length having a proximal and a distal end (proximate 204), and said length being sufficient for said proximal and said distal end to touch when worn circumferentially about a shirt sleeve (fig 1); one or more fasteners secured to the back of said material for connecting said material to the shirt sleeve in order to hold said material about the shirt sleeve (pp 0082 discloses a clip helps secure the device/ cuff 302 to the garment 104); and a coupling means for connecting said proximate and said distal ends of said material when worn circumferentially about a shirt sleeve (opening 204 and/ or the cuff link, button, snap, or the like disclosed in pp 0054).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732